IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                  January 22, 2002 Session

   STATE OF TENNESSEE EX REL. RHONDA ANDERSON v. LESTER
                         JARRETT

                                               and

    STATE OF TENNESSEE EX REL. MELINDA BENSON v. HERMAN
                           HARRIS


                 Direct Appeal from the Juvenile Court for Haywood County
                         No. 6406 & 6638    J. Roland Reid, Judge



                    No. W2001-00484-COA-R3-JV - Filed March 13, 2002


This is a child support case concerning jurisdiction to review certain administrative decisions
rendered by the Department of Human Services. In its order, the juvenile court transferred the case,
concluding that section 4-5-322 of the Tennessee Code placed jurisdiction with the “appropriate
chancery court.” Despite its order transferring the case, the juvenile court also decided the case on
the merits and ruled that the State acted in contravention to section 36-5-905 of the Tennessee Code
regarding the seizure of an obligor’s assets. The court further concluded that section 36-5-905 was
unconstitutional. We reverse the trial court regarding its jurisdictional determination and hold that
the trial court erred by reaching the constitutional issue.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Reversed in part;
Affirmed in part; and Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and ALAN E. HIGHERS, J., joined.

Paul G. Summers, Attorney General and Reporter, and Stuart Wilson-Patton, Assistant Attorney
General, for the Appellants, State of Tennessee, ex rel. Rhonda Anderson and Melinda Benson.
                                                         OPINION

        This consolidated appeal arises from two decisions rendered by the Haywood County
Juvenile Court.1 In Anderson v. Jarrett, the State of Tennessee, on behalf of Ms. Rhonda Anderson,
filed a Petition to Establish Parentage against Mr. Lester Jarrett. The Juvenile Court of Haywood
County entered an Order of Parentage declaring Mr. Jarrett to be the father of the two children born
to Ms. Anderson. Subsequently, the court held separate hearings to determine Mr. Jarrett’s current
and retroactive child support obligations.

        On February 23, 2000, the court set Mr. Jarrett’s retroactive child support obligation.
Pursuant to the court’s order, Mr. Jarrett was to begin payment on the retroactive obligation on
March 1, 2000. The State, however, sought to collect the retroactive obligation on February 23,
2000, when it issued Mr. Jarrett’s employer an administrative order for the seizure of assets pursuant
to section 36-5-905 of the Tennessee Code.2 On February 25, 2000, the State notified Mr. Jarrett that
his pension was to be seized to satisfy the “delinquent child support.”

        Mr. Jarrett filed an objection to the seizure of his pension with the court on March 13, 2000.
Mr. Jarrett also requested an administrative review by the Tennessee Department of Human Services.
The appeals referee for the Department heard Mr. Jarrett’s case and ultimately, upheld the State’s
decision to seize Mr. Jarrett’s pension. Thereafter, Mr. Jarrett petitioned the Juvenile Court of
Haywood County to review the administrative ruling of the Department.

        After reviewing the facts and procedural history of the case, the court determined that it was
without jurisdiction to review the Department’s administrative ruling. The court stated that a
conflict existed between section 4-5-322 and section 36-5-1003 of the Tennessee Code. The court
noted that section 36-5-1003 “appear[ed] to give jurisdiction to the court that issued the support
order,” while section 4-5-322 “place[d] jurisdiction with the appropriate chancery court.” Reasoning
that “every word of a statute must be given effect if possible,” the court determined that section 4-5-
322 controlled the issue because section 36-5-1003 states, according to the court, that “jurisdiction



         1
          The facts, procedural posture, rulings, and orders in each case are nearly identical. Accordingly , we w ill only
discuss State of Tennessee ex rel And erson v. Jarrett. A discussion of State of Tennessee ex rel Benson v. Harris
wo uld serve n o pu rpose in this opin ion.

         2
             Section 3 6-5-905(a) of the Ten nesse e Co de states as follo ws:

         The department may enforce the lien provid ed by this p art by issuan ce of an ad min istrative o rder to
         any person or entity directing the seizure or sale of any assets of an obligor. The order shall direct
         the person or entity to ho ld, subject to an y due process procedures p rovided the obligo r, all assets of
         any kind of the oblig or w ho is su bject to the order pending the outcome of the administrative due
         process procedures. The order shall be based upon and issued pursuant to an existing judicial or
         administrative order which has previously established support under which an arrearage, due to
         overdue support, as defined in § 36-5-901, has occurred.



                                                              -2-
shall be as ‘otherwise provided by 4-5-322.’” Therefore, the court ordered that the case would be
transferred to the chancery court at Brownsville.

         After determining that it was without jurisdiction, the court, “in the interest of judicial
efficiency,” went on to render a decision on the merits. The court ruled that the State impermissibly
seized Mr. Jarrett’s pension. The court determined that the State issued the seizure order without
statutory authority. Pursuant to section 36-5-905 of the Tennessee Code, the court held that the State
could only seize assets if the arrearage payment was overdue. Because no payment was yet due
when the State issued the seizure order, the court reasoned that the State acted in contravention to
its statutory authority when it seized Mr. Jarrett’s assets.

        In addition to its ruling regarding the propriety of the State’s action under the seizure statutes,
the court proclaimed that it was troubled by the ability of the State to issue orders on these matters.
The court stated that “the mixing” of court and administrative procedures for the enforcement of
child support “is in this court’s opinion an unconstitutional violation of the separation of powers
clause of the United States and Tennessee Constitutions.”

        On appeal, we must first note that the State concedes that it failed to comply with the
statutory guidelines when it seized the assets belonging to Mr. Jarrett and Mr. Harris before any
payment was due on the retroactive support. Therefore, the State agrees with the trial court’s
ultimate decision on the merits and in its brief states, “[b]ecause no payments were due on either
retrospective obligation at the time of the administrative actions, there was no overdue support; and
the seizure of assets in both cases was, therefore, inappropriate.” Nevertheless, the State appeals the
decision of the trial court,3 raising the following issues for our review:

         I.       Whether the lower court erred in finding that it lacked jurisdiction to review
                  a decision by the administrative review unit of the Tennessee Department of
                  Human Services.

         II.      Whether the lower court erred in finding that the Administrative procedures
                  of the Tennessee Department of Human Services violate the constitutional
                  requirement of separation of powers.

        In its first issue, the State contends that the trial court had jurisdiction to review the
administrative decision rendered by the Department of Human Services. This is a question of law
involving statutory interpretation. We review such questions of law de novo with no presumption
of correctness afforded the lower court’s judgment. Nelson v. Wal-Mart Stores, Inc., 8 S.W.3d 625,
629 (Tenn. 1999).




         3
           Pursuant to this Court’s order filed November 27, 2001, this matter was submitted for decision based on the
record, the State’s b rief, and the State’s o ral argum ent.

                                                         -3-
         When construing statutes, our primary goal is “to ascertain and give effect to the intention
and purpose of the legislature.” Lipscomb v. Doe, 32 S.W.3d 840, 844 (Tenn. 2000) (quoting
Gleaves v. Checker Cab Transit Corp., 15 S.W.3d 799, 802 (Tenn. 2000)). Whenever possible, the
intent of the legislature should be determined by the natural and ordinary meaning of the words used
in the statute, not by a construction that is forced or which limits or extends the meaning. Id. (citing
Hawks v. City of Westmoreland, 960 S.W.2d 10, 16 (Tenn. 1997). In cases where the statutory
language is clear and unambiguous, courts will ordinarily apply the plain language of the statute to
resolve the issue. Id. (citing State v. Nelson, 23 S.W.3d 270, 271 (Tenn. 2000). Finally, we will not
construe a statute in a way that leads to an absurd result. In re Adoption of Hatcher, 16 S.W.3d 792,
796 (Tenn. Ct. App. 1999).

         Pursuant to Tennessee’s Uniform Administrative Procedures Act, “proceedings for review
are instituted by filing a petition for review in the chancery court of Davidson County, unless another
court is specified by statute.” Tenn. Code Ann. § 4-5-322(b)(1) (1998). This same statutory
provision affords review for persons challenging a final decision of the Department of Human
Services. Id. Those persons “may file a petition for review in the chancery court located either in
the county of the official residence of the commissioner or in the county in which any one (1) or
more of the petitioners reside.” Id.

        Section 36-5-1001 of the Tennessee Code governs the appeal of certain administrative
actions by the Department. This section provides for appeals relative to child support services
involving, among other items, “[t]he enforcement by administrative orders of liens for child support
pursuant to title 36, chapter 5, part 9.” Tenn. Code Ann. § 36-5-1001(a)(1)(E) (2001). Further, this
section requires these appeals to be processed as provided by section 36-5-1003 of the Tennessee
Code. Tenn. Code Ann. § 36-5-1001(a)(1) (2001).

       Section 36-5-1003 provides for the judicial review of the Department’s administrative
decisions listed in section 36-5-1001 of the Tennessee Code. This section states that
“[n]otwithstanding any other law to the contrary, the judicial review of the administrative hearing
decisions of the department of human services pursuant to this part shall be conducted by the court
having jurisdiction of the support order as otherwise provided by § 4-5-322.” Tenn. Code Ann. §
36-5-1003(a) (2001).

        In the present case, the trial court focused on the language in section 36-5-1003(a) that directs
the reader to section 4-5-322 of the Tennessee Code. As section 4-5-322 provides for the jurisdiction
and venue of contested Department of Human Services cases, the court determined that it must
control the issue, not section 36-5-1003. Therefore, the court ruled that it did not have jurisdiction
over this matter, because section 4-5-322 vested jurisdiction with the “appropriate chancery court.”

        The trial court erred in making this determination. While section 4-5-322 provides a general
statement regarding the proper court for judicial review of administrative decisions, that same statute
also permits the legislature to specify other courts for the review of these decisions. In enacting
section 36-5-1003, the legislature specified another court for the review of certain administrative


                                                  -4-
decisions made by the Department regarding child support. The mention of section 4-5-322 within
section 36-5-1003 served to illustrate the source of the legislature’s authority to specify other courts
to review certain administrative decisions of the Department. Any other interpretation would lead
to illogical results. The language employed by the legislature in these statutes is clear: the review
of Department of Human Services decisions made pursuant to 36-5-1001 is governed by 36-5-1003,
while the review of other administrative decisions made by the Department is governed by section
4-5-322.

        Pursuant to section 36-5-1003, these cases were properly before the Haywood County
Juvenile Court. The administrative orders issued by the Department regarded child support services
involving an action listed under section 36-5-1001 of the Tennessee Code. The trial court had
jurisdiction over the original support orders. Accordingly, we hold that the trial court erred in
transferring these cases to chancery court.

        In its second issue, the State contends that the trial court erred in finding the administrative
procedures utilized by the Department unconstitutional. We hold that the trial court should not have
considered the constitutional legitimacy of the statute at issue in these cases. It is well-settled in
Tennessee that courts will only decide a constitutional question when it is absolutely necessary in
order to properly resolve the case. DeLaney v. Thompson, 982 S.W.2d 857, 858 (Tenn. 1998). In
determining that the State acted beyond its statutory authority in seizing the assets at issue, the court
was readily able to resolve the cases on nonconstitutional grounds. This determination provided the
resolution sought by both Mr. Jarrett and Mr. Benson, foreclosing any need for the court’s
constitutional decision. Therefore, any consideration of the constitutional validity of the statutes
in issue by the trial court was improper.

       Accordingly, we reverse the decision of the trial court regarding its lack of jurisdiction to
review the Department’s administrative ruling, as well as its decision to transfer the matter to
chancery court. Further, we reverse the trial court’s ruling on the constitutionality of the statute.
The judgment of the trial court is otherwise affirmed. Costs of this appeal are taxed to the State of
Tennessee.



                                                        ___________________________________
                                                        DAVID R. FARMER, JUDGE




                                                  -5-